Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  132916(60)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  PONTIAC FIRE FIGHTERS UNION
  LOCAL 376,
             Plaintiff-Appellee,
                                                                   SC: 132916
  v                                                                COA: 271497
                                                                   Oakland CC: 2006-075367-CL
  CITY OF PONTIAC,
             Defendant-Appellant.
  ______________________________________

                On order of the Chief Justice, the motion by the International Association
  of Fire Fighters and the Michigan Professional Fire Fighters Union for leave to file a
  brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2007                   _________________________________________
                                                                              Clerk